Citation Nr: 0308518	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 28, 
1993 for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and acquaintances


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for bilateral 
hearing loss and assigned a 90 percent evaluation effective 
April 13, 1994.  The veteran subsequently perfected this 
appeal.  In January 2001, the RO determined that there was 
clear and unmistakable error in the June 2000 rating decision 
and it was revised to establish an effective date of December 
28, 1993 for the grant of service connection for bilateral 
hearing loss.  

A hearing before the undersigned was held in January 2003.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  In September 1966, the RO denied entitlement to service 
connection for ear disability.  The veteran did not appeal 
this decision, within one year of being notified.

3.  An informal claim to reopen entitlement to service 
connection for bilateral hearing loss was received at the RO 
on December 28, 1993; there is no communication prior to this 
date that could be construed as an informal claim of service 
connection for bilateral hearing loss.




CONCLUSION OF LAW

An effective date earlier than December 28, 1993 for the 
grant of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran was notified of the laws and regulations 
pertaining to the assignment of effective dates in the 
November 2000 statement of the case (SOC), the March 2001 
supplemental statement of the case (SSOC), the December 2001 
SSOC, and the May 2002 SSOC.  These documents also notified 
the veteran of the evidence of record and of the reasons and 
bases for denial.  The December 2001 and May 2002 SSOC's set 
forth the laws and regulations pertaining to VA's duty to 
notify and to assist pursuant to the VCAA.  Consequently, the 
veteran has been advised of the information he is responsible 
for providing and of the evidence that VA would attempt to 
obtain.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  A January 
2002 statement signed on the veteran's behalf indicates that 
he understood the evidence VA needs to support the claim; 
what evidence VA will attempt to obtain; what evidence VA has 
pertaining to the claim; and what evidence he needed to 
furnish in connection with his claim.  The veteran advised 
that there were additional sources of evidence and he 
submitted an authorization for release of information from 
Dr. Beatrous.  Records from this physician were requested in 
January 2002 and records received have been associated with 
the claims folder.  The veteran has not identified additional 
evidence that needs to be obtained.  The Board notes that the 
veteran has not been provided an examination in connection 
with his current claim.  However, there is no reasonable 
possibility that additional examination would assist the 
veteran in substantiating his claim for an earlier effective 
date.
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to an effective date 
earlier than December 28, 1993 for the grant of service 
connection for bilateral hearing loss.  The veteran presented 
testimony regarding this issue at an April 2001 RO hearing.  
The veteran    testified that when he got out of service he 
could hardly hear.  There was no veteran's hospital but they 
had a little office in the Masonic Temple Building.  He went 
there and was told the VA does not take care of patients with 
hearing loss and he was sent to the Marine (Public Health) 
Hospital.  He eventually was referred to lip reading school.  
He felt that he should be service connected back to his 
discharge date in 1945.  

The veteran also provided testimony at a January 2003 travel 
board hearing.  He testified that he went to the VA medical 
center (VAMC) in New Orleans in 1971 and was told that the 
President did not do anything for veterans with hearing loss.  
The first claim was submitted in 1993 because the veteran did 
not understand that he had the opportunity earlier to submit 
a claim.  

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2002).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.302, 20.1100, 20.1103 (2002).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. 
§ 3.400(q), (r) (2002).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2002).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).

In August 1964, the veteran submitted an informal claim for 
entitlement to service connection for an "injury to the 
nerves in [his] ears causing hard of hearing condition."  In 
September 1966, the RO denied service connection for ear 
disability.  The veteran was provided notice of this decision 
but did not appeal.  Therefore, the decision is final.  See 
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1966); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In looking at the evidence of record, the veteran's claim to 
reopen entitlement to service connection for hearing loss was 
received on December 28, 1993.  In considering whether the 
veteran submitted an informal claim for service connection 
for bilateral hearing loss prior to that date, the Board is 
of the opinion that he did not.  

The claims folder indicates that subsequent to September 
1966, the veteran applied for various increases for his 
service-connected disabilities and also filed claims for 
pension.  Despite the numerous claims filed, the Board 
concludes that an informal claim for hearing loss was not 
submitted under 38 C.F.R. § 3.155 because no communication 
was filed between September 1966 and December 28, 1993, 
indicating the veteran's intent to apply for service 
connection for bilateral hearing loss.  

The Board acknowledges that the record contains medical 
evidence of a profound hearing loss prior to the assigned 
effective date.  Notwithstanding, an informal claim was not 
submitted under 38 C.F.R. § 3.157 because, since the veteran 
had not been granted service connection for bilateral hearing 
loss prior to December 28, 1993, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]."  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

Throughout the course of this appeal, the veteran has argued 
that he did not file an earlier claim for service connection 
because VA told him that they could not help him.  The 
veteran's assertions are construed as a claim for relief on 
the grounds of equitable estoppel.  However, inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346 (1995); McTighe v. Brown, 7 Vet. App. 29 
(1994).

The Board sympathizes with the veteran.  However, an 
effective date earlier than December 28, 1993 is not 
warranted under VA laws and regulations governing the 
assignment of effective dates.  


ORDER

Entitlement to an effective date earlier than December 28, 
1993 for the grant of service connection for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

